DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action supplants and replaces the Office Action of June 21, 2021. 
Election/Restrictions
Applicant’s election filed April 21, 2021 is acknowledged and has been entered.
Applicant’s election without traverse of Group I, claims 42-48, as well as the species: 1) the first Light Chain Variable Domain CDRL1, CDRL2, and CDRL3 are the Light Chain CDRs of CD137 MAB-3 VL (SEQ ID NO:75), and the first Heavy Chain Variable Domain CDRH1, CDRH2, and CDRH3 are the Heavy Chain CDRs of CD137 MAB-3 VH1B (SEQ ID NO:84); 2) a specific tumor antigen (TA) species: HER-2/neu; 3) the second Light Chain Variable Domain CDRL1, CDRL2, and CDRL3 are the Light Chain CDRs of HER2 MAB-1 VL (SEQ ID NO:63), and the second Heavy Chain Variable Domain CDRH1, CDRH2, and CDRH3 are the Heavy Chain CDRs of HER2 MAB-1 VH (SEQ ID NO:62).
No prior art was found on the elected species because the prior art does not suggest or teach CD137 MAB-3 (SEQ ID NOs:75+84, CDRs:157-158-159 + CDRs:154-155-162) or HER2 MAB-1 (SEQ ID NOs: 62+63). Therefore, the search was expanded to all antibody species of claims 42 and 46. The specific CDR combinations for claim 42: 1(B) -1(M) are shown below:
1(B): SEQ ID NOs: 223-228-159 + SEQ ID NOs: 154-155-162
1(C): SEQ ID NOs: 223-227-159 + SEQ ID NOs: 154-155-162

1(E): SEQ ID NOs: 157-225-159 + SEQ ID NOs: 154-155-162
1(F): SEQ ID NOs: 157-224-159 + SEQ ID NOs: 154-155-162
1(G): SEQ ID NOs: 223-158-159 + SEQ ID NOs: 154-155-162
1(H): SEQ ID NOs: 157-158-159 + SEQ ID NOs: 154-155-156
1(I): SEQ ID NOs: 168-169-170 + SEQ ID NOs: 165-166-167
1(J): SEQ ID NOs: 174-175-176 + SEQ ID NOs: 171-172-173
1(K): SEQ ID NOs: 157-158-159 + SEQ ID NOs: 154-155-161
1(L): SEQ ID NOs: 157-158-159 + SEQ ID NOs: 154-155-163
1(M): SEQ ID NOs: 157-158-159 + SEQ ID NOs: 154-155-164
No prior art was found on the antibodies of 1(B)-1(M) because the prior art neither teaches nor suggests CD137 antibodies with the claimed CDR sequences.
No prior art was found on the antibodies of claims 45-47, because the prior art neither teaches nor suggests HER2/neu antibodies with the claimed sequences.
Claims 49-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 42-48 are presented for examination as they read on the elected species. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	SEQ ID NO:173 is missing in the Sequence Listing (Text File), filed October 3, 2019. 

Claim Objections
Claims 43 and 44 are objected to because of the following informalities: 
In claim 43, the First Light variable domain section hCD137 MAB-3 (SEQ ID NO:82) is not labeled as the other domains, i.e. (A), (B), (C) etc.
“human papillomavirus-E6/human papillomavirus-E7” in claim 44 should be “human papillomavirus-E6; human papillomavirus-E7”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 recites the CD137 x TA Binding Molecule of claim 42, wherein said first Heavy Chain Variable Domain selected from eight different sequences and said first Light Chain Variable Domain selected from nine different sequences. Therefore, under BRI, the claim encompasses 72 different combinations of first Heavy Chain Variable .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the group of tumor antigens. The terms, such as “antigen 4.2”, “E1 series” or “R24”, render the claim indefinite because it is unclear what the terms mean and they are not defined in the specification or art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims are drawn to a CD137 x TA Binding Molecule capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA), comprising: a specific anti-CD137 antibody. Under BRI, a TA Binding Molecule capable of specific binding to an epitope of a tumor antigen (TA) can be small molecule drugs, peptides, protein, antibody, oligonucleotide, or siRNA, etc…These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms.  In addition, the claims encompass innumerous tumor antigens, including (not limited) 19.9; oncofetal protein 5T4; antigen 4.2; A33; AFP; ALCAM; BAGE; beta-catenin; CA125; Carboxypeptidase M; B1;CD5; CD19; CD20; CD22; CD23; CD25; CD27; CD30; CD33; CD36; CD46; CD52; CD79a/CD79b; CD123; CD317; CEA; CEACAM5; CEACAM6; CO-43; CO-514; CTLA-1; CTLA-4; Cytokeratin 8; E1 series; EGF-R; an Ephrin receptor; Erb; F3; FC10.2; a GAGE GD2; GD3; GD49; only antibodies to a few cancer antigens: HER2/neu, EphA2, 5T4, B7-H3, GPA33, CEACAM5, CD19 and CD123 (Whole Document). Therefore, Applicant seeks to represent the genera of a TA Binding Molecule capable of specific binding to an epitope of a tumor antigen (TA) with only a single species of antibodies to a few tumor antigens.
These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 
Specifically, with regard to a TA Binding Molecule capable of specific binding to an epitope of a tumor antigen (TA), the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
antibody) encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of TA Binding Molecules. Specifically, Applicant fails to disclose any TA Binding Molecules other than antibodies, and therefore does not represent the substantial variety covered by the genus of TA Binding Molecules covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is 
Accordingly, the specification lacks adequate written description for the recited TA Binding Molecules capable of specific binding to an epitope of a tumor antigen (TA).

Claims 42-44 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a CD137 X TA Binding Molecule capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA), comprising: a first Light Chain Variable Domain that comprises a CDRL1, CDRL2 and CDRL3, and a first Heavy Chain Variable Domain that comprises a CDRH1, CDRH2 and CDRH3 of claim 42 and an antibody or antigen binding fragment thereof that binds to an epitope of a tumor antigen (TA); does not reasonably provide enablement for all CD137 x TA binding molecules encompassed by the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The rejected claims are drawn to a CD137 x TA Binding Molecule capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA), comprising: a specific anti-CD137 antibody. The specification, while being enabling for a CD137 X TA Binding Molecule capable of specific binding to an epitope of CD137 and L1, CDRL2 and CDRL3, and a first Heavy Chain Variable Domain that comprises a CDRH1, CDRH2 and CDRH3 of claim 42 and an antibody or antigen binding fragment thereof that binds to an epitope of a tumor antigen (TA);, does not reasonably provide enablement for all CD137 x TA Binding Molecules capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA) as broadly claimed.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a composition and a method for inhibiting cancer cells, comprising CD137 x TA Binding Molecule capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA). Under a broadest reasonable interpretation, a TA Binding Molecule capable of specific binding to an epitope of a tumor antigen (TA) can be small molecule drugs, peptides, protein, antibody, oligonucleotide, or siRNA, etc…These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms.  In addition, the claims encompass innumerous tumor antigens, including (not limited) 19.9; oncofetal protein 5T4; antigen 4.2; A33; AFP; ALCAM; BAGE; beta-catenin; CA125; Carboxypeptidase M; B1;CD5; CD19; CD20; CD22; CD23; CD25; CD27; CD30; CD33; CD36; CD46; CD52; CD79a/CD79b; CD123; CD317; CEA; CEACAM5; CEACAM6; CO-43; CO-514; CTLA-1; CTLA-4; Cytokeratin 8; E1 series; EGF-R; an Ephrin receptor; Erb; F3; FC10.2; a GAGE GD2; GD3; GD49; GM2; GM3; GICA 19-9; gp37; gp75; gp100; HER-2/neu; human B-lymphoma antigen-CD20; human milk fat globule antigen; human papillomavirus-E6; human papillomavirus-E7; HMW-MAA; I antigen; ITGB6; IL13Ra2; JAM-3; KID3; KID31; KS 1/4 pan-carcinoma antigen; KS 1/4; KSA; L6; L20; LEA; LUCA-2; M1:22:25:8; M18; M39; a MAGE; MART; Myl; MUC-1; 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It’s well known that the level of unpredictability in the art is very high. The sensitivity of proteins interactions to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS, USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding.  Furthermore, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. of Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 2003/0105000) 
Collectively, these results suggest that the role of CD137 x TA Binding Molecules may vary considerably. 
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples bispecific antibodies only and no other guidance is offered with regard to other TA binding molecules.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working 
In order to expand the teaching of the application to other CD137 x TA Binding Molecules for treating cancer, a considerable amount of experimentation is needed given the unpredictability CD137 x TA Binding Molecules.
Due to the large quantity of experimentation necessary to generate a CD137 x TA Binding Molecules capable of specific binding to an epitope of CD137 and an epitope of a tumor antigen (TA); the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of the effects of amino acid changes  in antibodies; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Conclusion
Claims 42-44 and 48 are rejected. 
Claims 45-47 are rejected because they are dependent on the rejected claims directly or indirectly. However, claims 45-47 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642